Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.
2.           Claims 1-34 are pending in this application. 



Claim Rejections - 35 USC § 112
3.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.         Claims 1-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 12 and 22 recite the limitations “selectively reducing computing resources need for KPI change notifications by…so as to prioritize notifications in a manner that reduces computing resources needed for notifications” was not described in the specification.




Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-34 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receiving data regarding operation of an enterprise, generating the KPI based on the data, accessing a rate of change of the KPI, determining material of the KPI to a user, determining whether to notify the user regarding the change to the KPI, and initiating notification to the user regarding to the change to the KPI, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of receiving data regarding operation of an enterprise, generating the KPI based on the data, accessing a rate of change of the KPI, determining material of the KPI to a user, determining whether to notify the user regarding the change to the KPI, and initiating notification to the user regarding to the change to the KPI…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the automatically”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and a data store, and using the processor to perform receiving, generating, accessing, determining, and initiating steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, generating, accessing, determining, and initiating steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “automatically causing a notification regarding the change to the KPI to be transmitted to the user via an electronic communications network”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 

	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “automatically causing a notification regarding the change to the KPI to be transmitted to the user via an electronic communications network” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “automatically causing a notification regarding the change to the KPI to be transmitted to the user via an electronic communications network” do not providing any improvements to the computer functionality, improvements to the network/network interface, they are just merely used as general means for receiving and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
          Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “automatically causing a notification regarding the change to the KPI to be transmitted to the user via an electronic communications network” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “automatically causing a notification regarding the change to the KPI to be transmitted to the user via an electronic communications network”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, they just merely used as general means for receiving and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites at an input device, receiving user input; Claim 3 recites determining whether the KPI is likely to be of interest to the user…; Claim 4 recites generating materiality score…, and determining the materiality score exceeds a threshold; Claim 6 recites obtaining an ordinary rate of change…, comparing the rate of change…, determining whether to notify the user….; Claim 7 recites comparing historical values…, fitting all models of the plurality of models…; Claim 8 recites deconstructing the KPI into one or more of the KPI elements…, and fitting a model…; Claim 10 recites preliminarily analyzing the KPI…; Claim 11 recites at a communication device, …transmitting the notification to the user (see Berkheimer Option 2 above). Therefore, 
          Regarding independent claims 12 and 22 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 12 directed to medium, independent claim 22 directed to a system, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-34 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


                                                 Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.     Claims 1-34 are rejected under 35 U.S.C. 103 as being unpatentable over Venkitapathi et al. (hereinafter Venkitapathi, US 2018/0123909) in view of de Lima et al. (hereinafter de Lima, US 2020/0021503).
             Regarding to claim 1, Venkitapathi discloses a method for automatically prioritizing notification of changes to key performance indicators (KPIs) to improve allocation of computing resources, the method comprising:
             at a data store, receiving data regarding operation of an enterprise (para [0018], an auto-learning performance system for dynamically managing performance indicators for an enterprise to address goals of facility management operations. The auto-learning performance system integrates operation data associated with an enterprise received from one or more sources and an indicator management database. The auto-learning performance system then derives one or more Key Performance Indicators (KPIs), one or more thresholds and one or more metrics. Further, the auto-learning performance system assesses the KPIs and provides insights to a user); 
            at a hardware processor, automatically generating the KPI based on the data (para [0020], the auto-learning performance system 100 derives one or more Key Performance Indicators (KPIs), one or more thresholds and one or more metrics based on the integrated data. Then, the auto-learning performance system 100 determines one or more factors affecting the one or more KPIs and the one or more thresholds); 
            at the processor, automatically assessing a rate of change of the KPI (para [0041], the assessing module 217 assesses changes detected in the patterns. Here, historical data is considered for assessing changes in the patterns. Further, future patterns and issues can be forecasted based on the assessment of the patterns and change of patterns of historical data. In an embodiment, the patterns are detected by a pattern detector and change of the patterns are detected by a change detector. Further, the future patterns and issues can be forecasted using a forecaster. In an embodiment, the historical data represents all types of data determined and collected by the auto-learning performance system 100); 
            at the processor, automatically tracking user views of at least one KPI (para [0114], The views generated can also be shared using the same platform, with another user based on permissions granted at each level. A master view is also maintained which logs the use by each user, the type of use, the time of use etc. This enables to correlate impact of using indicators at the ground level. If a user is not using the KPIs and an indicator has crossed critical threshold, SMS/mail alert is sent to the user for that indicator. Vendor notification on alerts specific to make/model/asset/recent activities is carried out at site/asset. Across users, the trend of navigation is also logged to understand type of issues, areas that concern different type of users, locations, domain etc., so that improvisations can be done);
at the processor, base on the results of the automatic tracking, obtaining materiality data regarding KPIs para [0131], a method for assessing pattern of use of indicators. The indicators that are used across profiles are tracked and recorded. Facilities/buildings with similar characteristics are analyzed for their use of indicators by different profiles. Based on the type of indicator used by the corresponding profiles, the performance of the facility is tracked in their respective parameters. Based on the above analysis, indicator usage effectiveness index is formed and published for users of similar profiles for reference alongside their preferred indicators);
            at the processor, automatically determining materiality of the KPI to a user based, at least in part, on the obtained materiality data (para [0045], the navigation builder creates a framework for UI based navigation. The navigation builder helps navigate between each of the framework for choosing the one or more KPIs. In an embodiment, the profiler uses information on type of user profiles and segregates navigation framework and views based on the profiles. In an embodiment, the algorithm tuner fine-tunes algorithms used for dynamically managing performance indicators based on the patterns, changes and issues predicted by the pattern detector, the change detector and the forecaster; para [0086], The KPI selection is based on enterprise specifications which further include infrastructure details like building dimensions, building architecture, floor plan etc. The enterprise specification further comprises static details on make and model, capacity, installation details etc. for assets, sub-assets, meters, sensors etc., operational details like types of services, store formats and type of operations, types of user behaviour which helps in determining the level at which a KPI is calculated); 
automatically determining whether to notify the user regarding the change to the KPI (para [0055], Alarms may be separately enabled to alert the users when a particular indicator crosses designated limits or thresholds. Apart from indicator profile, the publisher 322 also enables the user to see the impact of the problem and provides the user with multiple options to resolve the issue. The resolutions are provided with weightage and time of expected time of resolution and appropriate costs and benefits associated to each. Notifications are provided to the to in-store teams and may be correlated with vendor site visits to improve resolution time); and 
            at the processor, responsive to the determination indicating that the user should be notified, automatically causing notification regarding the change to the KPI to be transmitted to the user via an electronic communication network (para [0024], the auto-learning performance system 100 may notify the user using the notification unit 103 when an alert is generated in the system. The notification may be a visual notification, an audio notification etc.).
            Venkitapathi does not disclose, however, de Lima discloses:
            selectively reducing computing resources needed for KPI change notifications by: automatically determining whether to notify the user regarding the change to the KPI, so as to prioritize notifications in a manner that reduce computing resources needed for notifications (para [0028], the program code ranks the correlated business alerts, based on the cognitive analysis of the data and additional priorities (e.g., service level agreements (SLAs)); the program code assigns higher priority rankings to potential issues that would result in greater impacts to the entity. For example, the program code can assign a higher priority to issues that indicate a failure of a component that will instantly impact the business continuity of the entity…the program code issues a business alert with an urgency commensurate with a priority of the issue (140…the notification can include a business alert message that represents a single occurrence of the identified issue (e.g., error, elapsed time, cost, etc.) in a single process…the program code can also provide a KPI value (measured across multiple process instances) in the notification to indicate that the KPI is in an undesirable state (e.g., too low, too high, in the wrong range), or trending to a problematic state, based on the issue; para [0025], For example, the program code generates alerts in real-time when an event occurs that the program code determines will impact the entity, based on key performance indicators (KPIs) that affect the entity. A KPI is a measurable value that demonstrates how effectively a company is achieving key business objectives; para [0029], program code 205 executing on at least one processing resource 210 obtains data from a variety of sources in order to determine, dynamically, priorities for various technical issues experienced by resources 220 allocated to an entity, by correlating the technical issues with business impacts of the issues. The program code 205 obtains electronic business data 230 that defines entity priorities and thresholds (e.g., KPI, threshold and business impact calculations and estimates); para [0037], the program code determines, based on a portion of higher priority ranked incidents within the technical environment, if adjusting resources in the technical environment would mitigate the portion of higher priority ranked incidents (350). Based on determining that adjusting the resources in the technical environment would mitigate the portion, the program code adjusts the resources allocated to the entity (360); 
            Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Venkitapathi to adopt the features as taught by de Lima above, for the purpose of providing more accurate in outputting recommendation with the help of training a recommendation machine learning module.  Since Venkitapathi teaches automatically determining whether to notify the user regarding the change to the KPI, de Lima teaches automatically determining whether to notify the user regarding the change to the KPI, so as to prioritize notifications in a manner that reduce computing resources needed for notifications, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Venkitapathi and de Lima would have yield predictable results in determining whether to notify the user regarding the change to the KPI.
             Regarding to claim 2, Venkitapathi discloses the method of claim 1, wherein automatically determining materiality of the KPI to the user comprises, at an input device, receiving user input selecting the KPI to be followed (para [0046], The auto-learning performance system 100 provides the option to the user for providing goals for developing KPIs. The auto-learning performance system 100 can either receive a specific input based on need or as a choice from default options provided for different types of establishment/facilities).
             Regarding to claim 3, Venkitapathi discloses the method of claim 1, wherein automatically determining materiality of the KPI to the user comprises automatically determining whether the KPI is likely to be of interest to the user (para [0050], KPI selector 307 is the first module of the analytics engine-1 306. Based on the operations data 205, the KPI selector 307 identifies goals of the user (Key Goal Indicators), prioritizes the KGIs and then maps the indicators (KPIs) to the KGIs. The KPI Selector 307 is a dedicated unit of the deriving module 213. The KPI selector 307 selects the one or more KPIs from the database 101).
              Regarding to claim 4, Venkitapathi discloses the method of claim 3, wherein automatically determining materiality of the KPI to the user comprises:
           automatically generating a materiality score based on one or more prior user actions involving the KPI (para [0020], the auto-learning performance system 100 derives one or more Key Performance Indicators (KPIs), one or more thresholds and one or more metrics based on the integrated data. Then, the auto-learning performance system 100 determines one or more factors affecting the one or more KPIs and the one or more thresholds); and
           automatically determining that the materiality score exceeds a threshold (para [0039], the matrix creation module 215 creates a comparability matrix based on the one or more factors affecting the one or more KPIs and the one or more factors affecting performance of the one or more thresholds).
           Regarding to claim 5, Venkitapathi discloses the method of claim 4, further comprising, at an input device, receiving user input comprising the one or more prior user actions;
           wherein the prior user actions comprise at least one of: selecting the KPI to be viewed (para [0053], It provides flexibility to the user to navigate through different KPIs. The idea behind the navigation is to give critical information and possible causes in the beginning, but the choice of which aspect to be attacked/validated is left to the user);
The user can also flag an event when the event is critical, so that similar events can be reported hence forth. A follow up loop may also be generated for the event identified, to track improvement or resolution. An event created in one place can also be used to monitor/implement findings for another place/object with similar characteristics).
           Regarding to claim 6, Venkitapathi discloses the method of claim 1, further comprising:
          automatically obtaining an ordinary rate of change, over time, of the KPI and/ or a KPI element incorporated into the KPI (para [006, The change detector 314 is used to analyze changes in the patterns detected by the pattern detector 313. A change in this context refers to a one-time change of state that occurs in a system/object, post which the pattern changes till the time another such change occurs); and
           automatically comparing the rate of change with the ordinary rate of change (para [0060], The objects can also be compared and grouped based on patterns and made available to the users by the publisher 322. A pattern change can be both in quantum and order of occurrence and can differ based on multiple factors, which are identified through multiple iterations in this process);
            and wherein the step of determining whether to notify the user regarding the change to the KPI is performed at least in part based on a difference between the rate of change and the ordinary rate of change (para [0060], This gives insight on what causes efficiency and can be replicated for inefficient systems. Any unexplainable change in pattern is highlighted and notified to the user).
Regarding to claim 7, Venkitapathi discloses the method of claim 6, wherein automatically obtaining the ordinary rate of change comprises:
             automatically comparing historical values of the KPI or KPI element with a plurality of models to ascertain whether each of the models has at least a threshold level of accuracy (para [0056], Further options are provided to the user for viewing historical trends classified by different factors and combinations like periodicity (hourly, daily, weekly, monthly etc.), by type of day (Sun, Mon, etc.) by date (1-31), seasonality, festive days, promotions etc. So a report can be generated for 13:00 hours for each Sunday of month and so on); and
             automatically fitting all models of the plurality of models with at least the threshold level of accuracy to the KPI or KPI element (para [0051], The KPI fine-tuner 308 identifies the metrics, identifies calculation algorithm for each metric, determines thresholds and fine-tune the thresholds based on operations data 205 and feedback from the output of algorithms from Analytics Engine 2 312. The KPI fine-tuner 308 forms a part of the fine-tuning module 218).
             Regarding to claim 8, Venkitapathi discloses the method of claim 6, wherein automatically obtaining the ordinary rate of change comprises:
            automatically deconstructing the KPI into one or more of the KPI elements, each of which comprises at least part of the data, or of intermediate data obtained from the data (para [0099], a method for creating comparability matrix. Once the factors and their impact is established, groups of KPI objects-factor combinations are converted into a comparability matrix, which states that if two objects have to be compared for a particular indicator, which factor needs to be normalized. Each KPI-object group is referred to as a cluster); and
           automatically fitting a model to the one or more KPI elements (para [0031], the pattern data 209 includes individual data points and indicators, combination of data points and indicators, deviations from expected values, patterns of cause, patterns of issue resolution, patterns of use of indicators, outputs of machine learning algorithms etc.).
            Regarding to claim 9, Venkitapathi discloses the method of claim 6, wherein automatically obtaining the ordinary rate of change comprises:
            automatically pre-processing the KPI and/or the KPI element by carrying out one or more selections from the group consisting of: linear transformation; wins prizing; Fourier transformation; standardization; and normalization (para [0096], The normalization of indicators is performed for enabling relative comparison with similar indicators across the enterprise 104. This step occurs in the normalizer 309. Normalization is a complex process and involves defining objective of normalization, grouping factors for each objective, creating comparability matrix, normalizing data and dynamic feedback based normalization); and
           automatically fitting a model to the KPI and/or the KPI element (para [0057], Analytical engine-2 312 works along with the analytical engine 1 306 to manage the one or more KPIs of the enterprise 104. The primary objective of analytical engine-2 312 is to run algorithms to identify causes of issues, patterns, changes and forecast events to dynamically adapt the indicators to different situations. The analytical engine-2 312 uses dynamic adapting process for maintaining diagnostic efficiency and continuous improvement).
Regarding to claim 10, Venkitapathi discloses the method of claim 6, wherein automatically obtaining the ordinary rate of change comprises:
            preliminarily analyzing the KPI and/ or the KPI element by carrying out one or more selections from the group consisting of: normality detection; serial autocorrelation; stationarity; co-integration; noise reduction; timer-series decomposition; time-frequency analysis; and spectral density estimation (para [0057], Analytical engine-2 312 works along with the analytical engine 1 306 to manage the one or more KPIs of the enterprise 104. The primary objective of analytical engine-2 312 is to run algorithms to identify causes of issues, patterns, changes and forecast events to dynamically adapt the indicators to different situations. The analytical engine-2 312 uses dynamic adapting process for maintaining diagnostic efficiency and continuous improvement); and
             fitting a model to the KPI and/or the KPI element (para [0063], The algorithm tuner 316 changes thresholds, fine-tunes algorithms used in the analytical engine-2 312 based on the patterns, changes and issues predicted by the pattern detector 313, change detector 314 and forecaster 315).
           Regarding to claim 11, Venkitapathi discloses the method of claim 1, wherein automatically causing the notification to be transmitted to the user via an electronic communication network comprises causing a communications device to transmit the notification to the user via the electronic communication network (para [0024], the auto-learning performance system 100 may notify the user using the notification unit 103 when an alert is generated in the system. The notification may be a visual notification, an audio notification etc.).
Regarding to claim 32, Venkitapathi discloses the method of claim 1, wherein the materiality data comprises data 2 describing at least one selected from the group consisting of: data describing user views of at least one KPI; data describing the number of user views of at least one KPI; data describing frequency of user views of at least one KPI; data describing user requests for details concerning at least one KPI;  data describing user following behavior with respect to at least one KPI; and timestamps of start and end times of user views of at least one KPI (para [0041], Further, the assessing module 217 assesses detected patterns of performance of the one or more KPIs, issue resolutions, deviations and causes, the one or more KPIs usage, etc. Further, the assessing module 217 assesses changes detected in the patterns. Here, historical data is considered for assessing changes in the patterns. Further, future patterns and issues can be forecasted based on the assessment of the patterns and change of patterns of historical data. In an embodiment, the patterns are detected by a pattern detector and change of the patterns are detected by a change detector. Further, the future patterns and issues can be forecasted using a forecaster. In an embodiment, the historical data represents all types of data determined and collected by the auto-learning performance system 100).
            Claims 12-21 and 33 are written in computer-readable medium and contain the same limitations found in claims 1-11 and 32 above, therefore, are rejected by the same rationale.
            Regarding to claims 22-31 and 34, Venkitapathi discloses a system for automatically prioritizing notifications of changes to key performance indicators (KPIs) to improve allocation of computing resource, the system comprising: a data store configured Processor 203 and data 204) configured to perform the method described in claims 1-11 and 32 above, therefore, are rejected by the same rationale.



                                     Response to Arguments/Amendment
9.       Applicant's arguments with respect to claims 1-34 have been fully considered but are not persuasive.

            I. Claim Rejections - 35 USC § 101
             Claims 1-34 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
             In response to the Applicant’s arguments, the Examiner submits that the new limitations added to the claims do not overcome the 101 rejections:
              •    "automatically assessing a rate of change of the KPI";
              •    "automatically determining materiality of the KPI to a user based, at least in part, on observed behavior of the user with respect to the KPI";
             •    "based on the rate of change of the KPI and further based on the determination of materiality of the KPI to the user, automatically determining whether to notify the user regarding the change to the KPI"; and
automatically causing a notification regarding the change to the KPI to be transmitted to the user via an electronic communications network."
             The claim recites the following limitations: receiving data regarding operation of an enterprise, generating the KPI based on the data, accessing a rate of change of the KPI, determining material of the KPI to a user, determining whether to notify the user regarding the change to the KPI, and initiating notification to the user regarding to the change to the KPI, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of receiving data regarding operation of an enterprise, generating the KPI based on the data, accessing a rate of change of the KPI, determining material of the KPI to a user, determining whether to notify the user regarding the change to the KPI, and initiating notification to the user regarding to the change to the KPI…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor, automatically”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
“automatically causing a notification regarding the change to the KPI to be transmitted to the user via an electronic communications network” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “automatically causing a notification regarding the change to the KPI to be transmitted to the user via an electronic communications network” do not providing any improvements to the computer functionality, improvements to the network/network interface, they are just merely used as general means for receiving and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
          Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “automatically causing a notification regarding the change to the KPI to be transmitted to the user via an electronic communications network” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “automatically causing a notification regarding the change to the KPI to be transmitted to the user via an electronic communications network”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, they just merely used as general means for receiving and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
the claim is not patent eligible.
           Moreover, adding “automatically” to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)
              According, the 101 rejection is maintained.

           II. Claim Rejections - 35 USC § 102
 Applicant’s arguments with respect to claims 1-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of 103 rejection described above.



          
                                                            Conclusion
10.          Claims 1-34 are rejected.
11.      The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Schon et al. (US 2017/0329614) disclose a method and system for generating notifications in a user interface. 
            Burford et al. (US 2017/0149604) disclose a method for dynamically modifying thresholds for computer system alerts is provided. The method includes receiving alert notification criteria based on an initial set of threshold parameters including an initial set of rules and initial threshold values for monitored metrics associated with a computer system, monitoring the computer system for current values for the monitored metrics.
            McCormack et al. (US 2015/0195405) disclose a metrics optimization system for managing key performance indicators (KPIs) of a contact center.
            Starr (US 2014/0336984) disclose where multiple installation share global tuning and KPI rules, individual sites benefit from both local tuning of their local system and process and global feedback received from other, similar or analogous processes. A database of relevant high value rules can be shared globally. Globally prioritizing alarms are also as to level of priority (for example, high, medium or low) also leverages data observation from many different installations to more accurately set the priority of the alarm notification from highest priority ("fix it now") through one or more lower levels ("fix it at the next, general or scheduled maintenance activity") (see para [0046]).       

12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
March 2, 2022